Title: From George Washington to Bryan Fairfax, 24 August 1774
From: Washington, George
To: Fairfax, Bryan



Dear Sir
Mount Vernon Augt 24th 1774

Your Letter of the 5th Instt came to this place, forwarded by Mr Ramsay, a few days after my return from Williamsburg; and I delayed acknowledging of it sooner, in hopes that I should find time, before I began my other journey to Philadelphia, to answer it fully, if not satisfactorily, but as much of my time has been engrossd since I came home by Company; by your Brother’s Sale & the business consequent thereupon; In writing Letters to England; and now in attending to my own domestick affairs previous to my departure as above; I find it impossible to bestow so much time and attention to the Subject matter of your Letter as I could wish to do, & therefore must rely upon your good nature & candour in excuse for not attempting it. In truth, perswaded as I am that you have read all the Political Pieces which compose a large share of the Gazettes, at this time, I should think it, but for your request, a piece of inexcusable arrogance

in me, to make the least essay towards a change in your Political Opinion’s; for I am sure I have no new lights to throw upon the Subject, or any arguments to offer in support of my own doctrine than what you have seen; and could only in general add, that an Innate Spirit of freedom first told me, that the Measures which Administration hath for sometime been, and now are, most violently pursuing, are repugnant to every principle of natural justice; whilst much abler heads than my own, hath fully convinced me that it is not only repugnant to natural Right, but Subversive of the Laws & Constitution of Great Britain itself; in the Establishment of which some of the best Blood in the Kingdom hath been Spilt; Satisfied then that the Acts of a British Parliament are no longer Govern’d by the Principles of justice—that it is trampling upon the Valuable Rights of American’s, confirmd to them by Charter, & the Consitution they themselves boast of; & convinc’d beyond the smallest doubt, that these Measures are the result of deliberation; & attempted to be carried into Execution by the hand of Power is it a time to trifle, or risk our Cause upon Petitions which with difficulty obtain access, and afterwards are thrown by with the utmost contempt—or should we, because heretofore unsuspicious of design and then unwilling to enter into disputes with the Mother Country go on to bear more, and forbear to innumerate our just causes of Complaint—For my own part, I shall not undertake to say where the Line between Great Britain and the Colonies should be drawn, but I am clearly of opinion that one ought to be drawn; & our Rights clearly ascertaind. I could wish, I own, that the dispute had been left to Posterity to determine, but the Crisis is arrivd when we must assert our Rights, or Submit to every Imposition that can be heap’d upon us; till custom and use, will make us as tame, & abject Slaves, as the Blacks we Rule over with such arbitrary Sway.
I intended to have wrote no more than an apology for not writing, but find I am Insensibly running into a length I did not expect, & therefore shall conclude with remarking, that if you disavow the Right of Parliament to Tax us (unrepresented as we are) we only differ in respect to the mode of opposition; and this difference principally arises from your belief that they (the Parliament I mean) want a Decent oppertunity to Repeal the Acts; whilst I am as fully convinc’d, as I am of my existance,

that there has been a regular Systematick Plan formd, to enforce them; and that nothing but Unanimity in the Colonies (a stroke they did not expect) and firmness can prevent it; It seems, from the best advices from Boston, that Genl Gage is exceedingly disconcerted at the quiet ⟨& steady⟩ Conduct of the People of the Massachusets Bay, and at the Measures pursuing by the other Governments; as I dare say he expected to have forc’d those oppressd People into compliance, or irritated them to acts of violence before this, for a more colourable pretence of Ruling that, and the other Colonies with a high hand. But I am done.
I shall set off on Wednesday next for Philadelphia whither if you have any Commands I shall be glad to oblige you in them. being Dr Sir, with real regard Yr Most Obedt Servt

Go: Washington


P.S. Pray what do you think of the Canada Bill?

